letDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
Claim 24 has been cancelled and claims 29-34 are new.  Claims 2, 3, 5, 6, 8-11, 13, 14, 16-23, 25-34 are pending examination.
The previous rejections under 35 U.S.C. 112 (a) and (b) have been withdrawn in light of Applicants amendment and remarks filed September 6, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 3, 5, 6, 9-11, 13, 14, 17, 22, 23, 25-27 and 30-34  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cavallini et al. (US 2005/0003071) in view of Proulx et al. (“Iron Bioavailability of Hemoglobin from Soy Root Nodules Using a Caco-2 Cell Culture Model”, J. Agric. Food Chem., 54, (2006), pp. 1518-1522).
Regarding claims 2, 3, 9, 10, 11, 17, 22, 33 and 34, Cavallini et al. disclose a method for preparing a meat analog (i.e., meat replica) comprising the steps of: (a) adding methyl cellulose into a water/ice mix and blending to form a cream; (b) blending in a modified gluten; (c) blending in a vegetable protein; (d) blending in oil to make an emulsion; (e) blending in modified food starch and flavoring ingredient, e.g., beef, chicken or pork flavor, to form a flavored emulsion; and (f) cooking the flavored emulsion to make a meat analog (i.e., used in vegetarian food products, therefore, product containing no animal products; Abstract, [0021]-[0017], [0044]-[0045]).  
Given Cavallini et al. disclose a meat analog having in the form of, for example, a burger or sausage having meat like texture (Abstract,  it necessarily follows the meat analog comprises components that replicate muscle, connective tissue and adipose tissue (i.e., fat)([0031], [0048]-[0049]/Example 2, [0052]-[0054]/Example 4).
	Cavallini et al. is silent with respect to the addition of a heme-containing protein wherein the heme-containing protein is leghemoglobin or myoglobin.
Proulx et al. teach a method of fortifying foods, such as tortillas, with iron using purified leghemoglobin isolated from soybean root nodules, wherein the method comprises the steps of: (a) adding leghemoglobin in lyophilized form to masa harina; (b) mixing the combination by shaking for 2 minutes; (c) reconstituting the masa harina mixture with water in a ratio of 1:2 to form a dough (i.e. a food product); (d) weighing out 25 g. portions of the dough; (e) flattening the 25 g. portions of dough with a tortilla press; and (f) frying at 200ºC on a Teflon pan (p. 1519/Tortilla Preparation).  Proulx et al. disclose the adding of 50 ppm iron (i.e. 0.005%).  Proulx et al. disclose the leghemoglobin used for the tortillas comprised 1.4 mg. heme iron per gram of leghemoglobin (p. 1520/Results and Discussion).  Therefore, about 3.6 g. or 3.6% (w/w) of leghemoglobin is added in Proulx et al.  
While Proulx et al. teach adding water to the combination of masa harina and leghemoglobin rather than to the lyophilized leghemoglobin to make a solution, selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP §2144.04 IVC).  
	Cavallini et al. and Proulx et al. are combinable because they are concerned with the same field of endeavor, namely production of healthful foodstuff.  Given Proulx et al. teach use of leghemoglobin, isolated from soybean root nodules, to successfully fortify foods, since Cavallini et al. disclose a food product, i.e., meat analogue, it would have been obvious to one of ordinary skill in the prior to the effective filing date of the present application to have fortified the meat analogue of Cavallini using leghemoglobin to produce an iron fortified meat analogue.  
Given Proulx et al. teach adding leghemoglobin to fortify food at the same or similar amounts as recited in claims 2 and 10, it necessarily follows that the addition of leghemoglobin to fortify the meat analog of Cavallini et al. would inherently (a) contribute to the meat flavor when the meat analogue is cooked; and (b) impart a red color to the uncooked meat analog and a brown color to the cooked meat analog.   
Regarding claims 5 and 13, modified Cavallini et al. disclose all of the claim limitations as set forth above.  While Proulx et al. teach a heme-containing protein isolated from soybean root nodule, the reference is silent with respect to a genetically modified yeast organism.
The fact that the isolated heme-containing protein is obtained from a genetically modified yeast organism but instead obtained from soybean root does not change the end product.  The claimed solution is considered the same or obvious over the leghemoglobin solution taught by Proulx et al. 
Regarding claims 6 and 14, modified Cavallini et al. disclose all of the claim limitations as set forth above.  Proulx et al. teach the leghemoglobin is prepared by drying and grinding soybean root nodules, reconstituting the dried nodule powder with water 1:5 w/w, precipitating with 50-80% ammonium sulfate (i.e. pH buffer) and lyophilizing the protein extract (p. 1519/LHb Preparation). 
Regarding claim 23, modified Cavallini et al. disclose all of the claim limitations as set forth above.  While Proulx et al. does not specifically teach leghemoglobin in a reduced Fe2+, one of ordinary skill in the art would expect the leghemoglobin of Proulx et al. to be in an unoxidized state prior to being added to a food product and being oxidized in a process such as cooking.
Regarding claims 25 and 26, modified Cavallini et al. disclose all of the claim limitations as set forth above.  Proulx et al. is silent with how much water would be added to the leghemoglobin.  
 Given Proulx et al. teach adding purified leghemoglobin to produce a food product with 50 ppm iron, it would have been obvious to one of ordinary skill in the art to have added the leghemoglobin taught by Proulx et al. in any form, including a solution comprising greater than 50 g/L isolated heme-containing protein, to the meat analog of Cavallini et al. to obtain a product with a desired level of fortified iron.   
Regarding claims 29 and 30, modified Cavallini et al. disclose all of the claim limitations as set forth above.  Proulx et al. teach the use of a leghemoglobin preparation having 54% purity, however, the reference also teach a leghemoglobin having 73% purity (p. 1520/Results and Discussion).  Proulx et al. teach the bioavailability of the two preparations is similar and therefore there is no particular advantage to using the purest fraction for fortifying food (p. 1520/Results and Discussion).   
Given Proulx et al. teach there is no advantage to fortifying a food with leghemoglobin having a particular purity, the skilled artisan would have found it obvious to have used isolated leghemoglobin of any purity to fortify the meat analog of Cavallini et al. by adjusting the amount of added leghemoglobin to obtain the desired amount of iron.
Regarding claims 31 and 32, modified Cavallini et al. disclose all of the claim limitations as set forth above.  While Proulx et al. teach a heme-containing protein isolated from soybean root nodule, the reference is silent with respect to a recombinantly produced heme-containing protein.
The fact that the isolated heme-containing protein is obtained recombinantly but instead obtained from soybean root does not change the end product.  The claimed solution is considered the same or obvious over the leghemoglobin solution taught by Proulx et al. 

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cavallini et al. (US 2005/0003071) in view of Proulx et al. (“Iron Bioavailability of Hemoglobin from Soy Root Nodules Using a Caco-2 Cell Culture Model”, J. Agric. Food Chem., 54, (2006), pp. 1518-1522) as applied to claims 2 and 10, and further in view of Decker et al. (“Measuring Antioxidant Effectiveness in Food”, J. Agric. Food Chem, 53, (2005), pp. 4303-4310).  
Regarding claims 8 and 16, modified Cavallini et al. disclose all of the claim limitations as set forth above.  Proulx et al. does not teach the leghemoglobin composition comprising an antioxidant.
Decker et al. teach heme proteins are converted to met and ferryl oxidation states during store, which increases their ability to promote lipid oxidation (p. 4306/Measuring Antioxidant Effectiveness in Muscle Foods).  Decker et al. teach the use of antioxidants (e.g., quercetin and propyl gallate) to reduce lipid oxidation caused by heme proteins in muscle foods (p. 4307/Model Systems to Assess Antioxidant Effectiveness-4308/Measuring Oxidation Levels in Muscle Tissue and Model Muscle Systems, Table 2).
Given Decker et al. teach heme proteins promote lipid oxidation, since Proulx et al. teach the use of heme proteins for iron fortification of food products, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added antioxidant to the leghemoglobin preparation of Proulx et al. to reduce lipid oxidation in any food the leghemoglobin is added, including the meat analog of Cavallini et al.

Claims 18-21, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dilworth (“[74] Leghemoglobins”, Methods in Enzymology, Volume 69 (1980), pp. 812-823) in view of Proulx (“Characterization of the Iron Bioavailability of Soy Root Nodules and Soy Leghemoglobin”, Thesis, University of Guelph, January 2004, Chapter 2-pp. 7-38).  
Regarding claims 18-21, Dilworth disclose a solution comprising (a) leghemoglobin isolated from soybean root nodule; and (b) sodium acetate buffer (p. 815-816/Isolation – where the column is eluted with sodium acetate buffer). 
Given Dilworth discloses a solution comprising leghemoglobin, inherently the solution would be capable of imparting meat flavor and/or aroma to a consumable and/or transition a consumable comprising the leghemoglobin from a red color to a brown color when the consumable is cooked.
While Dilworth discloses a heme-containing protein isolated from soybean root nodule, the reference is silent with respect to a recombinant heme-containing protein isolated from a genetically modified yeast organism.
The fact that the heme-containing protein is recombinant and obtained from a genetically modified yeast organism but instead obtained from soybean root does not change the end product.  The claimed solution is considered the same or obvious from solution disclosed by Dilworth.
	Dilworth is silent with respect to the purity of the isolated leghemoglobin. 
	However, as evidenced by Proulx, purity over 75% can be achieved with just protein fractionation of leghemoglobin from soybean root nodules (p. 24/2.1 Introduction, p. 34, Table 2.5).  	
Regarding claims 27 and 28, Dilworth disclose all of the claim limitations as set forth above.  Dilworth is silent with respect to a solution comprising more than 50 g/L or the isolated recombinant heme-containing protein.
	However, one of ordinary skill in the art at the time of the invention would have found it obvious to have made the solutions of isolated leghemoglobin taught by Dilworth any desired concentration by either concentration or diluting the eluded protein preparations.
Response to Arguments
Applicant’s arguments with respect to claims 2, 3, 5, 6, 8-11, 13, 14, 16 and 17 rejected under 35 U.S.C. 103 in view of Proulx et al. and have been considered but are moot because the new ground of rejection does not rely on the combination of references of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed September 6, 2022 regarding the rejection of claims 18-21, 27 and 29 under 35 U.S.C. 103 in view of Dilworth have been fully considered but they are not persuasive. 
Applicants submit “Dilworth does not disclose the purity of the leghemoglobin used, nor does Dilworth suggest that the purity of the leghemoglobin needs to be greater than 75%.”  
See the evidentiary reference, Proulx added to the rejection set forth above.  
Proulx teaches purity over 75% can be achieved with just protein fractionation of leghemoglobin from soybean root nodules (p. 24/2.1 Introduction, p. 34, Table 2.5).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759